Sup. Ct. Colo. Application of the Solicitor General, consented to by all parties concerned, for stay of Colorado state court proceedings before the District Court in and for Water Division No. 5, presented to Mr. Justice White, and by him referred to the Court, granted insofar as such proceedings involve an adjudication of the rights of the' United States, pending decision of this Court in No. 87 [certiorari granted, 397 U. S. 1005] and in No. 812 presently pending on petition for writ of certiorari.